Fourth Court of Appeals
                                    San Antonio, Texas

                               MEMORANDUM OPINION
                                       No. 04-16-00542-CV

                                   IN RE Kimberly WRIGHT

                                  Original Mandamus Proceeding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: September 21, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 26, 2016, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and Respondents’ response and is of the

opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                PER CURIAM